Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 	No claims have been amended.
	Claim 13 has been newly added.
	Claim 2 is cancelled.
	The Declaration by Dr. Mohammad Rezaei has been considered.
	Claims 1, 3-13 are being considered on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 10,015,972; hereinafter R1) with Rogers et al. (US 5,268,285, hereinafter R2),  Nasu et al. (US 5,338,552; hereinafter R3) and Imura et al. (US 2004/0101594, hereinafter R4) as evidence.
New claims 8-12 are limited to the amount of yeast used in the process and the duration of the fermentation in the second step of dough fermentation. 
Claim 1 recites a strain of yeast designated as I-5088. Claim 6 is limited to the use of the said strain in a baking process wherein the usage is less than 10% compared to a reference yeast.  Claim 3 is a cream yeast produced using the strain recited in claim 1. 
Claim 1- R1 discloses breadmaking yeast strains that are effective in non-sweetened or slightly sweetened doughs. (Title)
Claim 6 - R1 discloses that the inventive mutant strains have improved fermentative capacity compared with those of the reference strain. (Abstract)
Claim 1 - R1 teaches of yeast mutation using ultraviolet radiation. (col. 3, lines 19-25). The presently claimed strain is also produced using ultraviolet radiation, thus a random mutant. 
R1 states that the fermentative capacity in non-sweetened dough is at least 10% greater than the fermentative capacity of the reference strain. (col. 4, lines 40-45). This disclosure is interpreted as a process requiring 10% less yeast compared to the use of a reference strain. 
Claim 3 - R1 discloses the production of cream yeast using the mutant strain (col. 5, lines 58-65, Col. 6, lines 13-14). Producing yeast from the selected mutants is also disclosed. (Example 2)
Claim 4 - Claim R1 discloses the use of the mutant strain in baking bread. (Example 3)
Claim 6 - R1 discloses that the mutant strain has an improved fermentative capacity compared with the reference strain. (Example 2, last par.). An improved fermentation capacity brings about a shorter fermentation time. 
It is noted that when a yeast of higher fermentative capacity is used, the amount of yeast used in the process is decreased. This is of economic importance resulting in reduced cost of the product. As evidence R2 clearly discloses that improving the fermentation power of yeast will lead to (1) reduction in fermentation time, (2) the use of less yeast which is considerable cost factor in baking as well as brewing. (col. 1, lines 33-38). Furthermore, R3 clearly discloses that reducing the fermentation time in a sponge-dough method is desirable, therefore, it is evident that reducing the fermentation time in a sponge-dough method of baking is motivated. Furthermore, Imura et al. (US 2004/0101594, R4) discloses mutant yeast strains that can be used in making dough by sponge and dough process. Among the mutagens ultraviolet light is mentioned [0044 and Example 2]. Therefore, mutating a baker’s yeast using UV and screening, using the known methods in the art, for mutants suitable for use in a sponge-dough process would have been motivated and obvious. 
R1 discloses the characteristics of the mutant yeast strain. (col. 6, lines 15-21). Among the characteristics, the fermentative capacity of the mutant yeast is mentioned. 
Claim 8 and its new dependent claims recite a sponge and dough process. Sponge and dough processes are conventionally used in the art. The sponge and dough process is characterized by mixing about 60-70% of the dough with a portion of the water required for the overall process and the yeast. This sponge is fermented for 3-4 hrs. and after the first fermentation time the remaining ingredients; e.g. flour, water, and other additives are added and a shorter fermentation is effectuated at this stage. However, as taught by R1, the improved fermentative capacity of the yeast mutant is advantageous for such processes as evidenced by the evidentiary references. 
Despite the fact that applicants have provided specific deposit names (I-5088) for the mutant strain disclosed and claimed, this does not provide a patentable distinction over those strains disclosed by R1 as also produced by UV mutagenesis and having improved fermentative capacity, absent any clear and convincing evidence and/or arguments to the contrary.  The USPTO does not possess the facilities to test each strain of microorganism.  However, a reasonable rejection has been set forth and thus the burden shifts to applicant to demonstrate that the strain of the reference is not, in fact, the same as that of the claimed strain.  Alternatively, given the specific teachings of R1-R3; one would have been motivated to routinely carry out UV mutagenesis on yeast and screen out the identified strains and utilize such strains in a sponge-dough baking process. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of R1 by mutating any reference yeast using UV radiation and screening the random mutants (untargeted mutation) for any desirable metabolic trait including improved fermentation capacity compared with the reference strain and/or suitability for a sponge-dough process. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in mutating and screening out the desirable strains. 
Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Golavizza et al. (US 2007/0122524, hereinafter R2)
Claims 1,6, 9 - R2 discloses Saccharomyces cerevisiae strains useful for baking wherein the dough is sweet.  The baking method is a sponge and dough method. The inventive strains produce carbon dioxide gas at a rate 10% higher than a reference yeast. Being 10% more active than the reference strain, it is expected for them to be used at 10% less than the reference strain. [0008-0010]
Claim 3 - The inventive yeast strain may be in produced as a yeast cream, compresses yeast, or dry yeast. [0013]
R2 teaches of strains selected in a sponge and dough process comprising the addition of 25% sucrose. Such strains have a proof time that is 20-40% lower than the reference strain. [0032]
Claim 8 - R2 clearly describes the sponge and dough process wherein in the first step 50-70% of the flour is mixed with water and all of the yeast. In the second step the sponge is mixed with the rest of the flour and water. The dough is fermented, kneaded, divided and proofed. [0033-0035].
Claim 1 - R2 discloses three novel strains designated I-2971, I-3142, I-3143. [0049]
Claims 10, 11, 12, 13 - R2 discloses the difference in proof time between the inventive strains and the reference strain. In Test 1, the dough comprises 25% (baker’s percent) sucrose and in Test 2, the dough comprises 40% (baker’s percent) sucrose. Proof times are much lower that that of the reference yeast. [0096, Table 1, Table 2, 0099].
R2 discloses that strains having the same properties of the inventive strains may be obtained by hybridization or mutation. [0053]
	Despite the fact that applicants have provided specific deposit names (I-5088) for the mutant strain disclosed and claimed, this does not provide a patentable distinction over those strains disclosed by R2 having improved fermentative capacity in a sponge and dough process; absent any clear and convincing evidence and/or arguments to the contrary.  The USPTO does not possess the facilities to test each strain of microorganism.  However, a reasonable rejection has been set forth and thus the burden shifts to applicant to demonstrate that the strain of the reference is not, in fact, the same as that of the claimed strain.  Alternatively, given the specific teachings of R2; one would have been motivated to routinely carry out yeast selection methods and screen out the identified strains and utilize such strains in a sponge-dough baking process. 
Response to Arguments
	Applicant’s arguments have been considered. Since these arguments are based on the Declaration filed 07/11/2022, the Declaration is discussed below.
	1.	Regarding the comparison of strain I-4743 (prior art) and I-5088 (claimed strain) the Table presented in the Declaration is not clear. On one hand strain I-4743 produces more gas after 2 hours and 4 hours of fermentation compared with the claimed strain I-5088. Both data involve a sponge. However, in the dough stage after 2 hours of fermentation, the I-5088 accumulates more gas resulting in a reduced proof time of about 9%. 
	Since the prior art strain is significantly more active than the claimed strain in the sponge stage, it is not clear why the claimed strain becomes more active in the dough stage.  Furthermore, the dough stage is reported only for 2 hours and dough stage for a 4-hour fermentation is not mentioned. 
	2.	The Declaration also presents growth yield (g biomass/g sugar) for the prior art strain and the claimed strain. The prior art strain has a lower growth yield when glucose is the carbon source. However, using beet molasses (sucrose), prior art strain shows a growth yield that is the same as that of the claimed strain when grown on glucose. This phenomenon shows that prior art strain is more suitable for use in sweet doughs due to the fact that sucrose (not glucose) is used in sweet doughs. Growth yield for the claimed strain when grown on sucrose is not shown. 
	3.	The new grounds of rejection over US 2007/0122524 also indicate that strains I-2971, I-3142, I-3143 all are strains that can be used in no-time as well as sponge and dough processes. They have reduced proof times compared to reference yeast strain. They all tolerate high concentrations of sugar (sucrose). Therefore, they appear to be stronger yeast strains under the sponge and dough conditions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791